UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

GARDNER BRADLEY,                                        )
                                                        )
                                Plaintiff,              )
                                                        )
                v.                                      )       Civil Action No. 13-0432 (BAH)
                                                        )
FEDERAL BUREAU OF INVESTIGATION,                        )
                                                        )
                                Defendant.              )


                                   MEMORANDUM OPINION


        The Court is mindful that complaints filed by pro se litigants are held to less stringent

standards than those applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404

U.S. 519, 520 (1972). A plaintiff need only provide a “short and plain statement of [his] claim

showing that [he is] entitled to relief,” Fed. R. Civ. P. 8(a)(2), that “give[s] the defendant fair

notice of what the . . . claim is and the grounds upon which it rests.” Erickson v. Pardus, 551

U.S. 89, 93 (2007) (per curiam) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007))

(internal quotation marks omitted). A complaint is subject to dismissal, however, if it fails to

“contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see Williams v. Dillon Cnty. Sheriff’s Dep’t,

No. 4:13-90, 2013 WL 1185836, at *2 (D.S.C. Feb. 19, 2013) (applying Iqbal to the initial

screening of a complaint under 28 U.S.C. § 1915(e)(2)), adopted, 2013 WL 1180726 (D.S.C.

Mar. 20, 2013).

        The plaintiff alleges that the Federal Bureau of Investigation and its Cybercrime Division

“hack[ed] plaintiff’s home computer on Saturday, March 23, 2013 around 11:00 [p.m.],” Compl.


                                                   1
at 1, while the “plaintiff was on the internet through a cricket modem,” id. at 2. He claims that

he “was on the web page bulktube.com,” stepped away from his computer, and returned to

observe “the web page: FBI.CYBERCRIME DIVISION (ICSPA).” Id. The plaintiff then

alleges that the appearance of this web page on his computer screen shows that the FBI was

“hacking [his] internet service.” Id. The plaintiff demands “compensatory damages from the

FBI . . . for the replacement of [his] home computer and punitive damage(s) for the abridgement

of [his] constitutional rights of the First Amendment along with the abridgement of plaintiff’s

14th Amendment[] entitlement to life, liberty, and the pursuit of happiness abridged by the FBI . .

. .” Id. at 2-3.

        Even if the Court were to afford the plaintiff “the benefit of all inferences that can be

derived from the facts alleged,” Kowal v. MCI Commc’ns Corp., 16 F.3d 1271, 1276 (D.C. Cir.

1994), wholly absent from the complaint are factual allegations from which the Court may draw

a “reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

at 678 (quoting Twombly, 550 U.S. at 556). The complaint fails adequately to state a claim

under for violations of rights protected under the Fifth and Fourteenth Amendments to the United

States Constitution. Accordingly, the Court will deny plaintiff’s Pleading Pursuant to Federal

Rules of Civil Procedure, Rule 39, Formal Request for a Trial by Court [ECF No. 3] and will

dismiss the complaint and this civil action.

        An Order accompanies this Memorandum Opinion.



                                                       /s/   Beryl A. Howell
                                                       BERYL A. HOWELL
                                                       United States District Judge
DATE: April 19, 2013




                                                  2